[J-56-2016]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CARMON ELLIOTT,                           : No. 29 MAP 2016
                                          :
                   Appellant              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
TED CRUZ,                                 :
                                          :
                   Appellee               :


                                     ORDER



PER CURIAM                                        DECIDED: March 31, 2016

      AND NOW, this 31st day of March, 2016, the Order of the Commonwealth Court

is hereby AFFIRMED.    Victor Williams’s pro se Notice to Intervene as Appellant is

DENIED. Appellant’s Application for Oral Argument is DENIED.